                Case 2:20-cv-00339-RSM Document 10 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   THOMAS CLARK, JR.,                                  Civil No. 2:20-CV-00339-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

16   amended as follows:

17            Defendant shall have up to and including June 23, 2020, to file an Answer to Plaintiff’s

18   Complaint, including the certified administrative record. If the Commissioner is unable to file the

19   certified administrative record on or before that date, Defendant shall file another motion for

20   extension.

21            DATED this 26th day of May, 2020.

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

     Page 1         ORDER - [2:20-CV-00339-RSM]
              Case 2:20-cv-00339-RSM Document 10 Filed 05/26/20 Page 2 of 2


 1
     Presented by:
 2
     s/ Martha A. Boden
 3   MARTHA A. BODEN
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3710
     Fax: (206) 615-2531
 7   martha.boden@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:20-CV-00339-RSM]
